


Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) made as of the 8th day of February,
2007 (“Effective Date”).

 

BETWEEN:

 

IA Global, Inc.

550 N. Reo Street, Suite 300

Tampa, FL 33609,

and its successor entities

 

(the “Company”)

 

AND:

 

Derek Schneideman

623 Honua Street

Honolulu, HI 96816

 

(the “Executive”)

 

WHEREAS:

A.

The Company has offered employment to the Executive;

B.

The Executive has accepted such offer of employment;

C.

The Executive shall begin his employment on February 13, 2007 (“Start Date”);
and

D.

The Executive is to be primarily based in Tokyo, Japan.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the promises and
mutual agreements contained herein the parties hereto agree as follows:

1.

Position and Duties

 

1.1

The Executive shall be employed by the Company as Chief Executive Officer and
Chairman of the Board, and shall have such responsibilities, duties and
authority as are generally associated with each such office and such other
authority as may from time to time be assigned to the Executive by the Company’s
Board of Directors (the “Board”) including, but not limited to, responsibility
for the overall strategic business plan and day-to-day operations of the Company
across all functional areas on a worldwide basis (“Duties”). The Executive shall
perform the Duties diligently and faithfully and shall devote substantially all
his working time and efforts to the business and affairs of the Company and its
subsidiaries and affiliates. The Executive shall be primarily based at the
Company’s offices in Tokyo, Japan. The Executive shall, at all times during the
Term, report directly to the Board.

--------------------------------------------------------------------------------




 

1.2

The Executive shall devote substantially all of his working time, attention and
effort to the performance of the Duties for the Company and shall not undertake
any other employment or business association which requires the rendering of
personal services without the prior written consent of the Company.
Notwithstanding the foregoing provisions of this Paragraph 1.2, the Executive
may devote reasonable time to activities, other than those required under this
Agreement, including the supervision of his personal investments, and activities
involving professional, charitable, community, educational, religious and
similar types of organizations, speaking engagements, membership on the boards
of directors of other organizations, and similar types of activities, to the
extent that such other activities do not materially inhibit or prohibit the
performance of the Executive’s Duties under this Agreement, or conflict in any
material way with the business of the Company.

 

1.3

The Executive shall at all times well and faithfully serve the Company and use
his or her best efforts to promote the interests of the Company.

2.

Compensation and Benefits

 

2.1

Signing Bonus. Upon the execution of this Agreement, the Executive shall receive
a Signing Bonus of $20,000, net of all taxes payable by wire transfer in
immediately available funds to a bank account designated by the Executive. The
Signing Bonus shall be in addition to the Annual Base Salary of $250,000 USD.

 

2.2

Salary. The Company shall pay the Executive the salary of $250,000 USD per year
(“Base Salary”) in accordance with the Company’s usual payroll schedule. All
payments made to the Executive by the Company will be subject to normal employee
deductions.

 

2.3

Benefits.

 

(a)

The Company shall provide those benefits to the Executive that are available to
senior executives of the Company, which shall include family medical, term life,
term disability, dental and annual travel policy (including medical for
international travel); costs for such benefits shall be shared by Company and
Executive, in accordance with policies to be established by the Board.

2

--------------------------------------------------------------------------------




 

(b)

During the Term, Executive and his dependents shall be entitled to participate
in any health plan, disability plan and life insurance plan or arrangement then
made available by the Company to its senior executives generally during the Term
or subsequent thereto, subject to and on a basis consistent with the terms,
conditions and overall administration of such plans and arrangements and the
Company’s practices with respect to such plans.

 

2.4

Bonus. Executive shall be eligible to receive bonuses for meeting certain goals
and objectives during the Term (the “Bonus”). Executive and the Board of the
Company shall agree on Executive’s annual performance goals and objectives prior
to the beginning of each year. The amount of the Bonus, if any, for any year
shall be determined by the Board based upon Executive’s performance against such
goals and objectives for the relevant year, as determined in good faith by the
Board. The Bonus shall be paid to Executive within 15 (fifteen) days of the date
on which it is earned. For the Initial Term, the Executive’s Bonus will be based
on performance criteria as set forth in Schedules A and B hereto.

 

2.5

Stock Options. The Company will grant stock options under the 2000 Stock Option
Plan, attached as Schedule C, to the Executive to acquire 500,000 (Five Hundred
Thousand) shares of common stock with a per share exercise price equal to the
closing price of the Company’s stock on the date of grant. Such options will
vest quarterly, or at the rate of 41,666 (Forty One Thousand Six Hundred and
Sixty Six) options per fiscal quarter, over three (3) years and expire on
February 13, 2017. In the event the Company is delisted all options will
automatically become fully vested.

 

2.6

Expenses. The Company shall reimburse the Executive for all reasonable expenses
actually and properly incurred by the Executive in connection with taking up and
performing the Duties, provided that all such expenses are incurred and
accounted for in accordance with reasonable policies and procedures of the
Company as are in effect from time to time. Executive is to be provided an
American Express Corporate credit card to cover reasonable business expenses,
which may include but is not limited to travel, lodging, meals, gasoline and
entertainment. Reasonable and standard corporate expenses include:

 

(a)

business class airfares for flights above four hours or multiple flights in
combination.

3

--------------------------------------------------------------------------------




 

(b)

hotels while traveling on business (Marriott class or similar style).

 

(c)

the lesser of $10,000 or actual costs incurred in obtaining a visa to work in
Japan, and extensions of the Executive’s current working visa for the U.S.

 

(d)

brokerage fees incurred in connection with obtaining living accommodations in
Tokyo.

 

2.7

Vacation. Executive shall be entitled to twenty-five (25) vacation days per
year, plus Japanese national holidays and five (5) days of paid sick leave per
year, all effective on the Start Date. Unused Vacation days will continue to
accrue if the Initial Term is extended.

3.

Term of Employment

 

3.1

Subject to the termination provisions below in Paragraphs 4 through 7, the
initial employment term of this contract shall be one (1) year beginning on the
Start Date (“Initial Term”). The Initial Term shall be automatically extended,
subject to earlier termination as provided in Paragraphs 4 through 7 hereof, for
successive additional one (1) year periods (the “Additional Term,” and together
with the Initial Term, the “Term”), unless, at least ninety (90) days prior to
the end of the Initial Term or the then Additional Term, the Executive or the
Company has notified the other in writing that the Employment Term shall
terminate at the end of the then current term.

4.

Termination by the Company For Cause

 

4.1

The Company may terminate this Agreement at any time for “Cause” by providing
written notice to the Executive.

 

4.2

For this purpose, the term “Cause” shall mean a determination by a two thirds
(2/3) vote of all the then elected members of the Board of the Company that: (i)
Executive’s performance of the Duties in a grossly negligent manner or repeated
failure to perform the Duties in accordance with the lawful instructions or
directions of the Company, (ii) Executive’s willful and material breach of a
material provision of this Agreement, or (iii) actions or omissions by Executive
that are criminal, fraudulent, or involve dishonesty or moral turpitude, and, in
each instance, result in material harm to the operations or reputation of the
Company; provided that no act or failure to act shall be considered “willful”
unless it is done, or omitted to be done, by Executive in bad faith or without
reasonable belief that his act or failure to act was in the best interest of the
Company. Before terminating Executive’s employment for “Cause,” the Company
shall provide notice to Executive of the Company’s intention to terminate
Executive’s employment for “Cause” and the specific grounds for such
termination. The Company will give Executive thirty (30) business days to cure
such grounds and will not terminate Executive’s employment if Executive affects
such cure during that time.

4

--------------------------------------------------------------------------------




In the event that the Company terminates the Executive’s employment for “Cause,”
the Company shall pay Executive any earned wages, accrued vacation days and
outstanding business expenses through the date of termination and shall have no
further obligations to Executive.

5.

Termination by the Company Without Cause

 

5.1

The Company may terminate the Executive “Without Cause” at any time and for any
reasonable reason upon thirty (30) days written notice to Executive.

 

5.2

If the Company terminates Executive “Without Cause,” during the Initial Term, or
during an Additional Term, the Company shall pay Executive any earned wages,
accrued vacation days and outstanding business expenses through the date of
termination, and shall pay Executive, in a lump sum promptly following the date
of termination, an amount equivalent to six (6) months’ then applicable Base
Salary (less applicable withholdings). In addition, any options that Executive
received under Paragraph 2.5, shall vest immediately.

6.

Termination by Executive

 

6.1

The Executive may terminate this Agreement at any time for any reason by
providing not less than thirty (30) days written notice to the Company. In the
event the Executive terminates this Agreement, the Company shall pay Executive
any earned wages, accrued vacation days and outstanding business expenses
through the date of termination and shall have no further obligations to
Executive.

7.

Termination because of Executive’s Death or Disability

 

7.1

This Agreement shall automatically terminate upon the Executive’s death or
permanent disability. For purposes of this Agreement, “permanent disability”
shall mean the inability to perform services hereunder for a period of 180 days
or more within any 365-day period. In the event that the Agreement terminates
upon the Executive’s death or disability, the Company shall pay to the Executive
or his beneficiary any earned wages, accrued vacation days and outstanding
business expenses through the date of termination and shall have no further
obligations to Executive or Executive’s beneficiary.

5

--------------------------------------------------------------------------------




8.

Notices

 

8.1

All notices, requests, demands or other communications by the Company or the
Executive which are required or permitted to be provided by either the Company
or the Executive shall be provided in writing by personal delivery or by
telecopier or similar form of communication, addressed to the parties as set
forth in the preamble to this Agreement. The parties may change the address for
purposes of providing Notice under this Agreement by sending a notice of change
of address to the address as set forth in the preamble to this Agreement.

9.

Representations and Warranties

 

9.1

Executive hereby represents and warrants to the Company that to the best of the
Executive’s recollection he is not a party to, or otherwise subject to, any
covenant not to compete or covenant not to solicit customers or employees with
any person or entity, and Executive’s execution of this Agreement and
performance of his obligations hereunder will not violate the terms or
conditions of any contract or obligation, written or oral, between Executive and
any other person or entity signed in the past three (3) years.

10.

Confidentiality

 

10.1

Covenant Concerning Confidentiality. Executive agrees that he shall not
disclose, during the Term and thereafter, without the prior written consent of
the Company, to anyone outside of the Company and its subsidiaries any
confidential matters of the Company or its subsidiaries or their predecessors
for as long as such matters remain confidential and not generally known to the
public, including without limitation, trade secrets, customer lists, pricing
policies, operating methods, any proprietary information of any nature or any
information concerning the business of, or any customer, representative, agent
or employee of, the Company or its subsidiaries or their predecessors that was
obtained by Executive in the course of his employment by the Company or its
subsidiaries or their predecessors, unless such disclosure is made as a proper
part of performing his duties for the Company (“Confidential Information”).
Executive further agrees that if his employment by the Company is terminated for
any reason, he will not take with him, but will leave with and deliver to the
Company, any and all records and papers of whatever nature that relate to his
employment by the Company or bear any information about the Company or its
subsidiaries or their predecessors. In the event Executive violates this
provision, the Company shall be entitled to any and all of its remedies at law
or in equity. Notwithstanding the foregoing, Executive may disclose Confidential
Information to his legal counsel in the case of a dispute with the Company
concerning this Agreement.

6

--------------------------------------------------------------------------------




 

10.2

Limitation on Covenant Concerning Confidentiality. Executive’s obligations
pursuant to this Paragraph shall not apply to any Confidential Information if
and to the extent Executive is required pursuant to any statute, law, ordinance,
rule, resolution or order of the U.S. Congress, any state or local legislature,
a judge or an administrative law judge to testify in or to a legislative,
judicial or regulatory proceeding or otherwise to disclose such Confidential
Information. All such Confidential Information is and will remain the exclusive
property of the Company. Without limiting the foregoing, for purposes of this
Agreement, the terms “trade secrets” and “Confidential Information” include, but
are not limited to, processes, methods, techniques, systems, formulas, patents,
models, devices, compilations, customer lists or any information of whatever
nature that gives to the Company and its subsidiaries an opportunity to obtain
an advantage over a competitor who did not know or use it, but excludes matters
which, without breach of Executive’s obligations, are not generally known to the
public.

 

10.3

Judicial Modification of Covenant Concerning Confidentiality. If any provision
contained in this Paragraph shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of this Paragraph, rather this Paragraph
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein. It is the intention of the parties that if any of
the restrictions or covenants contained herein is held to any extent invalid,
such provisions shall not be construed to be null, void or of no effect, but, to
the extent such provision would be valid or enforceable under applicable law if
limited in scope, a court of competent jurisdiction shall construe and interpret
or reform this Paragraph to provide for a covenant having the maximum
enforceable scope and other provisions (not greater than those contained herein)
as shall be valid and enforceable under such applicable law.

11.

Non-competition and Non-solicitation

 

11.1

The Executive acknowledges that the Company has invested substantial time, money
and resources in the development and retention of its Confidential Information,
customers, accounts and business partners, and further acknowledges that during
the course of the Executive’s employment with the Company the Executive will
have access to the Company’s Confidential Information, and will be introduced to
existing and prospective customers, accounts and business partners of the
Company. The Executive acknowledges and agrees that any and all “goodwill”
associated with any existing or prospective customer, account or business
partner belongs exclusively to the Company, including, but not limited to, any
goodwill created as a result of direct or indirect contacts or relationships
between the Executive and any existing or prospective customers, accounts or
business partners. Additionally, the parties acknowledge and agree that
Executive possesses skills that are special, unique or extraordinary and that
the value of the Company depends upon his use of such skills on its behalf. In
recognition of this, the Executive covenants and agrees that:

7

--------------------------------------------------------------------------------




 

a.

During the Term, and for a period of six (6) months thereafter, the Executive
may not, without the prior written consent of the Board (whether as an employee,
agent, owner, partner, consultant, independent contractor, representative,
stockholder or in any other capacity whatsoever), participate in any business
that offers products or services competitive in any way to those offered by the
Company or that were under active development by the Company during the Term,
provided that nothing herein shall prohibit the Executive from owning securities
of corporations which are listed on a national securities exchange or traded in
the national over-the-counter market in an amount which shall not exceed five
percent (5%) of the outstanding shares of an such corporation.

 

b.

During the Term, and for a period of six (6) months thereafter, the Executive
may not entice, solicit or encourage any Company employee to leave the employ of
the Company or any independent contractor to sever its engagement with the
Company, absent prior written consent to do so from the Board.

 

c.

During the Term, and for a period of six (6) months thereafter, the Executive
may not, directly or indirectly, entice, solicit or encourage any customer or
prospective customer of the Company to cease doing business with the Company,
reduce its relationship with the Company or refrain from establishing or
expanding a relationship with the Company.

 

11.2

The Executive acknowledges that he has carefully read and considered all of the
terms of this Agreement, including particularly the terms of this Paragraph 11
and the preceding Paragraph 10, that the Company has made a substantial
investment in the Company’s business and that the restrictions provided in this
Paragraph 11 and the preceding Paragraph 10 are reasonable and necessary for the
Company’s protection. The Executive further acknowledges that damages at law
will not be a measurable or adequate remedy for breach of the covenants
contained in this Paragraph 11 or in Paragraph 10 and, accordingly the Executive
consents to the entry by any court of competent jurisdiction of any order
enjoining him from violating any such covenants. The parties hereto further
agree that if, in any judicial proceeding, a court should refuse to enforce any
covenants set forth in this Paragraph 11 or in Paragraph 10 because of their
term or geographical scope, then such covenants shall be deemed to be modified
to permit their enforcement to the maximum extent permitted by law.

8

--------------------------------------------------------------------------------




12.

General

 

12.1

If any provision of this Agreement is invalidated in whole or in part, the
remaining terms of this Agreement shall remain in full force and effect.

 

12.2

The Executive may not assign any of his rights nor delegate any of the Duties
hereunder. The Company may assign this Agreement and delegate its duties
hereunder in connection with any merger, consolidation, or sale of assets, or to
any of its parents or subsidiaries, or to any of its affiliates at any time
owned by, or under common ownership with, the Company, provided that any such
successor or assignee expressly assumes the Company’s obligations hereunder.

 

12.3

This Agreement constitutes the entire agreement between the parties and
supersedes all previous communications, representations and agreements, whether
oral or written, between the parties with respect to the subject matter of this
Agreement.

 

12.4

This Agreement may not be amended or modified except by written agreement of the
parties.

 

12.5

The Parties agree that they will keep absolutely confidential, and not make any
future disclosures to anyone other than to their attorneys and accountants about
anything regarding the terms and conditions of this Agreement, except to the
extent that disclosure may be necessary:

 

a.

to enforce this Agreement; and/or

 

b.

to a tax advisor or attorney in connection with a tax matter; and/or

 

c.

to the United States Internal Revenue Service, or state or local tax authority
upon its request for tax purposes; and/or

 

d.

to their immediate families; and/or

 

e.

as required by court order or otherwise required by law or in response to valid
legal process;

provided that the Parties may make disclosure to attorneys, accountants, tax
advisors, and family members (as permitted under the limited circumstances
stated above) only if such persons agree to keep the information confidential;
and provided further that before providing information pursuant to a court order
or other legal requirement, the Party providing such information shall promptly
notify the other Party, and to the extent possible will comply with the court
order or other legal requirement in ways that preserve confidentiality.

9

--------------------------------------------------------------------------------




 

12.6

ALL MATTERS RELATING TO THE INTERPRETATION, CONSTRUCTION, VALIDITY AND
ENFORCEMENT OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
FLORIDA.

 

12.7

COMPLIANCE WITH SECTION 409A OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.
This Agreement is intended to comply with the requirements of Section 409A of
the Code, to the extent applicable, and the Company shall administer and
interpret this Agreement in accordance with such requirements. Notwithstanding
any other provision hereof, if any provision of this Agreement conflicts with
the requirements of Section 409A of the Code, the requirements of Section 409A
of the Code shall supersede any such provision.

 

12.8

Dispute Procedure. Any claim or controversy arising out of or relating to this
Agreement shall be settled by arbitration in accordance with the Employment
Arbitration Rules and Mediation of the American Arbitration Association. Each
party shall pay the fees of its own attorneys, the expenses of its witnesses and
all other expenses connected with presenting its case, provided however that the
Company shall be responsible for paying, or reimbursing you for your payment of,
all such expenses and fees associated with such arbitration, in the event that
you are the prevailing party in such arbitration. Other costs of the
arbitration, including the fee of the arbitrators, cost of any record or
transcripts of the arbitration, administrative fees, and all other fees and
costs, shall be borne by the Company or by you, as determined by the
arbitrators, as appropriate. The arbitration shall be conducted in Tampa,
Florida. The decision of the arbitrator(s) shall be final and binding upon both
parties. Judgment of the award rendered by the arbitrator(s) may be entered in
any court of competent jurisdiction.

IN WITNESS WHEREOF the Company has executed this Agreement by its duly
authorized officer and the Executive has hereunto set his hand as of the
Effective Date.

EXECUTIVE

 

/s/ Derek Schneideman

 

IA Global, Inc.

 

/s/ Mark Scott

Mark E. Scott,

President and Chief Financial Officer

 

10

--------------------------------------------------------------------------------




IA Global, Inc.

CEO Employment Terms

February 7, 2007

 

Mr. Schneideman Bonus Section 2.4 of Employment Agreement Dated February 8, 2007

SCHEDULE A

 

Base salary

 

$250,000

 

 

 

Sign-on bonus

 

$20,000

 

 

 

Incentive Compensation (Not Guaranteed)-

 

 

 

 

 

Target

Date

Bonus

 

 

 

Close capital raise-

 

 

$2,000,000 at $.12 per share (2)

2007/07/31

$30,000

$2,000,000 at $.30 per share (2)

2007/10/31

$30,000

 

 

 

Achieve profitability (1)-

 

 

2% of $1,250,000 (target)

4/1/07-6/30/07

$25,000

2% of $1,500,000 (target)

7/1/07-9/30/07

$30,000

2% of $1,750,000 (target)

10/1/07-12/31/07

$35,000

 

 

 

Share price improvement (3)

 

 

$.25 per share

2007/03/31

$15,000

$.30 per share

Prior to stock split announcement

$15,000

$.40 per share

2007/06/30

$15,000

$.60 per share

2007/09/30

$15,000

$.80 per share

2007/12/31

$20,000

 

 

 

Total incentive

 

$230,000

 

 

 

Total cash component

 

$500,000

 

 

 

Stock options-

 

 

500,000 at the closing market value on his hire date

 

500,000

using the standard program, which vests quarterly over

 

 

three years.

 

 

 

 

 

(1) Incentive profitability is paid based on 2% of after tax net income as filed
with the SEC.

 

 

 

 

 

(2) With terms agreeable to the board of directors.

 

 

 

 

 

(3) Close price for 5 days during the period.

 

 

 

Page 1 of 2

--------------------------------------------------------------------------------




IA Global, Inc.

CEO Employment Terms

February 7, 2007

 

Mr. Schneideman Bonus Section 2.4 of Employment Agreement Dated February 8, 2007

SCHEDULE B

 

Overachievement Incentive Compensation (Not Guaranteed)-

 

Cash and Stock Options

 

 

Cash

Stock

Target

Date

Bonus

Options

 

 

 

 

Close capital raise-

 

 

 

In excess of $4,000,000 (2)

Any

1% of amount

100,000

 

 

 

 

Achieve profitability (1)-

 

 

 

2% of $2,000,000 (target)

1/1/08-3/31/08

$40,000

 

 

 

 

 

Share price improvement (3)

 

 

 

Above $1.00

Any

$30,000

100,000

Above $1.10

Any

$30,000

100,000

Above $1.25

Any

$30,000

100,000

Above $1.50

Any

$30,000

100,000

Above $1.75

Any

$30,000

(4)

 

 

 

 

Total incentive

 

$190,000

Plus 1% of excess
capital raise

 

 

 

 

(1) Incentive profitability is paid based on 2% of after tax net income as filed
with the SEC.

 

 

 

There is no incentive if the business is not profitable.

 

 

 

 

 

 

 

(2) With terms agreeable to the board of directors.

 

 

 

 

 

 

 

(3) Close price for 5 days during the period.

 

 

 

 

 

 

 

(4) At $2.00 or above, the incentive is 100,000 stock options per $.25 increase
in share price.

 

 

 

 

Page 2 of 2

--------------------------------------------------------------------------------